Per Curiam.
An accusation in a city court charged Prank Naylor, in two counts, with a violation of the prohibition law, and he was found guilty on the second count. He moved for a new trial, which was refused, and thereupon he sued out a writ of habeas corpus on the ground that the verdict stated that “We, the jury, find the defendant, Prank Taylor, guilty on the second count, and not guilty on the first count.” Held, that this did not render the verdict invalid, so as to authorize the discharge of the prisoner under a writ of habeas corpus. Martin v. State, 25 Ga. 494; Harrell V. Avera, 139 Ga. 340 (77 S. E. 160).

Judgment affirmed.


By five Justices, all concurring.